                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI


WILLIAM TUCKER,

                       Petitioner,                :   Case No. 1:20-cv-628

       - vs -                                         District Judge Michael R. Barrett
                                                      Magistrate Judge Michael R. Merz

WARDEN, Belmont
 Correctional Institution,

                                                  :
                       Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus case is before the Court on Petitioner’s Motion for Leave to File Late

Objections (ECF No. 22). The Court has agreed to treat the Motion as a motion to amend the

judgment under Fed.R.Civ.P. 59(e)(ECF No. 23).

       For a district court to grant relief under Rule 59(e), “there must be ‘(1) a clear error of law;

(2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to

prevent manifest injustice.’” Betts v. Costco Wholesale Corp., 558 F.3d 461, 474 (6th Cir. 2009)

(quoting Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 496 (6th Cir. 2006)).


                Motions to alter or amend judgment may be granted if there is a clear
                error of law, see Sault Ste. Marie Tribe, 146 F.3d at 374, newly
                discovered evidence, see id., an intervening change in controlling
                constitutional law, Collison v. International Chem. Workers Union,
                Local 217, 34 F.3d 233, 236 (4th Cir. 1994); Hayes v. Douglas
                Dynamics, Inc., 8 F.3d 88, 90-91 n.3 (1st Cir. 1993); School District
                No. 1J v. ACANDS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993), or to
                prevent manifest injustice. Davis, 912 F.2d at 133; Collison, 34 F.3d

                                                  1
               at 236; Hayes, 8 F.3d at 90-91 n.3. See also North River Ins. Co. v.
               Cigna Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995).


Gencorp, Inc. v. American Int'l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999), accord, Nolfi v.

Ohio Ky. Oil Corp., 675 F.3d 538, 551-52 (6th Cir. 2011), quoting Leisure Caviar, LLC v. United

States Fish & Wildlife Serv., 616 F.3d 612, 615 (6th Cir. 2010).

       Petitioner’s first objection to the Magistrate Judge’s Report and Recommendations

(“Report”), which Judge Barrett adopted, is to denial of a certificate of appealability (ECF No. 22-

1, PageID 2481). The statement in the Report on this point is limited to a single sentence “Because

reasonable jurists would not disagree with this conclusion, it is also recommended that Petitioner

be denied a certificate of appealability. . .” (ECF No. 19, PageID 2471).

       In objection Petitioner asserts he “believes in his opinion that after hearing his case, no

reasonable jurists would agree to this conclusion and would find him       "NOT GUILTY" on any

and all charges against him.” However, Petitioner cites no actual opinion of any judge who in fact

disagrees with any of the conclusions in the Report.

       To obtain a certificate of appealability, a petitioner must show at least that jurists of reason

would find it debatable whether the petition states a valid claim of denial of a constitutional right.

Slack v. McDaniel, 529 U.S. 473, 484 (2000). That is, it must find that reasonable jurists would

find the district court’s assessment of the petitioner’s constitutional claims debatable or wrong or

that they warrant encouragement to proceed further. Banks v. Dretke, 540 U.S. 668, 705 (2004);

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Dufresne v. Palmer, 876 F.3d 248 (6th Cir. 2017).

               In short, a court should not grant a certificate without some
               substantial reason to think that the denial of relief might be incorrect.
               Crucially, in applying this standard, a court must consider not only
               the merits of the underlying constitutional claim but also any
               procedural barriers to relief. Buck v. Davis, 137 S. Ct. 759, 777, 197
               L. Ed. 2d 1 (2017); Slack [v. McDaniel], 529 U.S. at 484-85; see

                                                  2
               also Dufresne v. Palmer, 876 F.3d 248, 254 (6th Cir. 2017). To put
               it simply, a claim does not merit a certificate unless every
               independent reason to deny the claim is reasonably debatable.

Moody v. United States, 958 F.3d 485 (6th Cir. 2020).

               [T]he standards for a certificate are no mere technicality. Quite the
               contrary. By authorizing extra appeals, improper certificates add to
               the "profound societal costs" of habeas litigation while sapping
               limited public resources. Calderon v. Thompson, 523 U.S. 538, 554,
               118 S. Ct. 1489, 140 L. Ed. 2d 728 (1998) (quoting Smith v. Murray,
               477 U.S. 527, 539, 106 S. Ct. 2661, 91 L. Ed. 2d 434 (1986)). For
               one, they divert our time and attention from the cases Congress
               actually meant us to hear, often leading us to appoint counsel and
               schedule argument in cases that we later find to be insubstantial. For
               another, they require state and federal government attorneys to
               devote their time and attention to defending appeals that should
               never have existed. Plus, they may even harm those habeas
               petitioners whose claims really do merit an appeal because it could
               "prejudice the occasional meritorious [claim] to be buried in a flood
               of worthless ones." Brown v. Allen, 344 U.S. 443, 537, 73 S. Ct. 397,
               97 L. Ed. 469 (1953) (Jackson, J., concurring). In short, it's critical
               that courts follow the rules Congress set.

Id.

       In objecting to denial of a certificate of appealability, Petitioner has not shown the opinion

of any other judge on any of the issues in the Petition. A petitioner’s belief in his own case cannot

substitute for that showing.

       Petitioner also objects: “Only a jury can decide whether they would agree or disagree.”

(ECF No. 22-1, PageID 2481). But whether to issue a certificate of appealability is not an issue

triable to a jury. And in this case a jury did find Petitioner guilty (Judgment, State Court Record,

ECF No. 6, Ex. 5).

       Petitioner’s next objection is that the Report was issued too quickly after the Magistrate

Judge reference was transferred to the undersigned. Part of the answer is that the undersigned has,

since his retirement as an active Magistrate Judge, specialized in habeas corpus cases and is often


                                                 3
available to consider them as soon as they reach his docket. But as a matter of substance it is not

a valid objection to a judicial decision that it was issued too quickly unless a litigant can point to

some issue that was incorrectly decided. In the midst of a trial, a judge will often have to make

spur-of-the-moment decisions on the admissibility of evidence. On appeal the question will be

whether the decision was correct, not how fast it was issued.

       Petitioner objects to the Report’s discounting the fact that Respondent did not file a

response to his Reply, stating “Petitioner believes this shows the issues he raised in his Reply were

to [sic] strong and credible for the Respondent to argue.” (ECF No. 22-1, PageID 2482). On the

contrary, the Rules Governing § 2254 Cases do not provide for a response to a reply, so the State’s

failure to file one has no significance.

       Accordingly, it is respectfully recommended that Petitioner’s motion to amend the

judgment be denied.



June 2, 2021.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge

                             NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
objections shall specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. A party may respond to another party’s
objections within fourteen days after being served with a copy thereof. Failure to make objections
in accordance with this procedure may forfeit rights on appeal.




                                                  4
